SLOAN, J.
This cause was tried at the May, 1888, term of the district court of Maricopa County. The judgment was entered on the fourteenth day of June, 1888. The first Monday in November following was the day fixed by law for the beginning of the succeeding term of said court. There is a minute entry of the clerk in the transcript show*176ing that a motion for a new trial in this case, submitted at the May term, was overruled by the court on the third day of December, 1888, and notice of appeal given on that day. The bond on appeal was filed on the twelfth day of December, 1888.
Paragraph 837, Revised Statutes 1887, requires that a motion for a new trial shall be determined at the term when the motion is made. This requirement of the statute is mandatory. If a motion for a new trial be not acted upon during the term, it is discharged at the end of the term by operation of law. McKean v. Ziller, 9 Tex. 58. The remedy, in such a case, is to apply to the court for action upon the motion before the end of the term. Laird v. State, 15 Tex. 317.
The notice of appeal must be made during the term, and the bond on appeal must be filed within twenty days after the term, at which final judgment is entered. These requirements must be strictly complied with to give this court jurisdiction. In this case no notice of appeal was made during the term at which the judgment was entered, and no bond given until more than twenty days after the end of the term. These facts appearing upon the record, the appeal must be dismissed for want of jurisdiction. It is so ordered.
Wright, C. J., and Kibbey, J., concurring.